DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Amendment
	Applicant’s amendment to claims 1,12, and 20 has overcome the Examiner’s objection.

Election/Restrictions
Claim 13 is allowed. Therefore, the restriction requirement of Inventions A and B, as set forth in the Office action mailed on 11/20/2020, is hereby withdrawn as to any claim that requires all the limitations of an allowable claim pursuant to MPEP § 821.04(a). Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See, also, MPEP § 804.01. Accordingly, since claims 14-19, directed to non-elected Invention B, require all the limitations of allowable claim 13, claims 14-19 are rejoined and allowed in this application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

	In the claims, 

1. (Currently Amended) A camera module, comprising: 
a casing having a light inlet; 
a mounting base disposed in the casing; 
a light deflection element fixed to the mounting base, and configured to deflect an incident light entering through the light inlet; 
an image sensor arranged in the casing and configured to sense the deflected incident light; and 
a driving device having an arc rail, and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail, 

wherein a normal line of the arc rail is parallel to a light incident direction of the light inlet and perpendicular to a light-sensing direction of the image sensor; 
wherein the light deflection element comprises: 
a light incident surface adjacent to and facing the light inlet; 
a fixing surface away from the light inlet and opposite to the light incident surface; 
a reflecting surface connected to the light incident surface and the fixing surface, and arranged obliquely relative to the light incident surface; and 
a light exiting surface connected to the light incident surface and the fixing surface, and arranged opposite to the reflecting surface; and
wherein a distance between the light incident surface and the fixing surface ranges from 
4.8 to 5.0 mm.

13. (Currently Amended) A camera assembly, comprising:
a camera module comprising:
a casing having a light inlet;

a light deflection element, a mounting base and an image sensor disposed in the casing, the light deflection element being fixed to the mounting base, and configured to 
a driving device having an arc rail, and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail; and
a decoration member arranged over the light inlet, 
wherein the central axis of the arc rail is arranged at a side of the arc rail facing the light deflection element, and the light deflection element is arranged between the arc rail and the central axis of the arc rail;
wherein a normal line of the arc rail is parallel to a light incident direction of the light inlet and perpendicular to a light-sensing direction of the image sensor; 
wherein the light deflection element comprises: 
a light incident surface adjacent to and facing the light inlet; a fixing surface away from the light inlet and opposite to the light incident surface; 
a reflecting surface connected to the light incident surface and the fixing surface, and arranged obliquely relative to the light incident surface; and 
a light exiting surface connected to the light incident surface and the fixing surface, and arranged opposite to the reflecting surface; and
wherein a distance between the light incident surface and the fixing surface ranges from 4.8 to 5.0 mm.


20. (Currently Amended) An electronic device, comprising:
a housing having an outer surface and an inner surface; and

a casing having a light inlet
 	a decoration ring arranged on the casing, penetrating the housing and protruding from the outer surface of the housing; 
a flange extending from a bottom of the decoration ring in a direction running away from the decoration ring, and abutting against the inner surface of the housing; 
a mounting base disposed in the casing; 
a light deflection element fixed to the mounting base, and configured to deflect a light incident through the light inlet; 
an image sensor arranged at a side of the light deflection element and configured to sense the deflected light; and 
a driving device having an arc rail, and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail, 
wherein the central axis of the arc rail is arranged at a side of the arc rail facing the light deflection element, and the light deflection element is arranged between the arc rail and the central axis of the arc rail;
wherein a normal line of the arc rail is parallel to a light incident direction of the light inlet and perpendicular to a light-sensing direction of the image sensor; 
wherein the light deflection element comprises: 
a light incident surface adjacent to and facing the light inlet; a fixing surface away from the light inlet and opposite to the light incident surface; 
a reflecting surface connected to the light incident surface and the fixing surface, and arranged obliquely relative to the light incident surface; and 
 and
wherein a distance between the light incident surface and the fixing surface ranges from 4.8 to 5.0 mm.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claims 1,13, and 20, the prior art fails to discloses a light deflection element as part of a camera module/assembly as claimed and comprising a light incident surface and fixing surface as claimed, wherein a distance between the light incident surface and fixing surface ranges from 4.8 mm to 5.0 mm. As detailed in the previous Office actions, Kim et al. illustrates what can be construed as a light deflection element having a light incident surface and a fixing surface. However, the reference is silent as to a distance separating them. Claims 2-6,8-12, and 14-19 are allowed because they depend on either claim 1, claim 13, and claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/29/2021